1    Malcolm Segal, SBN 075481
     Emily E. Doringer, SBN 208727
2
     SEGAL & ASSOCIATES, PC
3    400 Capitol Mall, Suite 2550
     Sacramento, CA 95814
4    Telephone: (916) 441-0886
5    Facsimile: (916) 475-1231
     msegal@segal-pc.com
6
     Thomas A. Johnson, SBN 119203
7
     Kristy M. Horton, SBN 271250
8    Law Office of Thomas A. Johnson
     400 Capitol Mall, Suite 2560
9    Sacramento, CA 95814
10   Telephone: (916) 442-4022
     taj@tomjohnsonlaw.com
11
     Patrick Wong, SBN 241740
12
     Patrick Wong, Esq.
13   145 El Camino Real
     Menlo Park, CA 94025-5234
14   Telephone: (650) 391-5366
15   Facsimile: (650) 352-3562
     patrick@wong.law
16
     Attorneys for Defendant
17
     JUAN TANG
18                             UNITED STATES DISTRICT COURT
19                            EASTERN DISTRICT OF CALIFORNIA
20
     UNITED STATES OF AMERICA,        )                    Case No. 2:20-CR-00134 JAM
21                                    )
22                   Plaintiff,       )                    DEFENDANT’S OPPOSITION TO
                                      )                    UNITED STATES’ APPLICATION FOR
23   v.                               )                    STAY OF MAGISTRATE JUDGE’S
                                      )                    RELEASE ORDER PENDING
24   TANG JUAN,                       )                    THE GOVERNMENT’S APPEAL
     aka Juan Tang,                   )
25                   Defendant.       )
26                                    )
     ________________________________ )                    Judge: Hon. John A. Mendez
27

28
                                                 -1-
          Defendant’s Opposition to United States’ Application for Stay of Release Order Pending Appeal
1                                           I.          Introduction

2           The government seeks a stay of Magistrate Judge Newman’s Order releasing the

3    defendant from detention subject to a combination of conditions, including, among

4    others, the requirement of a Third-Party Custodian and posting of security in the amount

5    of $750,000 in his and his spouse’s residence. Judge Newman determined to release

6    the defendant after briefing by the parties and two afternoons of hearings and denied a

7    stay of his order subject to reconsideration if this Court needs more time to review the

8    determination. Notwithstanding the extraordinary burden placed on this Court by the

9    Covid-19 virus epidemic and the legislative failure to create much needed judgeships in

10   this District, the Court advised the parties in open court at a status conference on

11   September 1, 2020, that it has reviewed the briefs filed by the parties before Judge

12   Newman and read the transcripts of the hearings. While the Court may not be ready to

13   rule on an appeal the United States has yet to file, it most certainly is in an excellent

14   position to anticipate its final determination and rule on the motion to stay. It should be

15   denied.

16                                               II.     Argument

17          The government’s request for a stay offers little more than a statement of the

18   Court’s authority to grant relief. There are no new facts and no substantial arguments

19   that release of the defendant will cause irremediable harm. To the contrary, as the Court

20   has already seen from its review of the record, the argument for immediate release is

21   compelling. No one alleges that the defendant is a danger to the community. The

22   government’s sole contention is that as a foreign citizen, albeit one without a passport,

23   the defendant is a flight risk. The argument that this accomplished scientist is a flight

24   risk is not grounded on anything she said or expressly manifested – she did not flee to

25   the border or hide under another name – but rather on conduct which is at best

26   ambiguous.

27          After the Federal Bureau of Investigation seized her passport, laptop, and phone,

28   but she was not arrested, Dr. Tang went to her country’s consulate and chose to stay

                                                       -2-
           Defendant’s Opposition to United States’ Application for Stay of Release Order Pending Appeal
1    there while she tried to understand what had occurred. Within hours of learning from

2    consulate personnel that they were informed of an arrest warrant issued for her, she

3    voluntarily left the consulate expecting to be arrested. She stopped only for a medical

4    consultation before the FBI took her into custody. Her daughter left for China the day

5    after she was interviewed by the FBI, on a flight which had been reserved months

6    earlier. Her mother, who was originally scheduled to leave along with her daughter,

7    stayed on and left after she was arrested. Finally, the government contends that at

8    various times–-all prior to the visit by the FBI–-materials were deleted from her

9    computer, but not completely, and many were likely readily recoverable from the

10   computer’s recycle storage. It is worth noting that her initial conduct was consistent with

11   a person feeling distressed after a law enforcement contact in a foreign country and was

12   exactly what the United States State Department tells our citizens to do under like

13   circumstances.

14          Judge Newman showed concern about those facts but was ultimately convinced

15   that placing her in the hands of a Third-Party Custodian, an attorney with outstanding

16   credentials, who was willing to post the substantial equity in his primary residence and

17   permit Dr. Tang to live there with him and his spouse, who work from and stay at home,

18   provided the combination of conditions which support release. But even then, Judge

19   Newman ordered additional terms. The defendant is to be electronically monitored,

20   cannot visit her consulate and can only talk to them with one of her attorneys on the

21   phone, cannot leave the Third-Party Custodian’s residence for any reason without the

22   express permission of Pretrial Services and must fulfill other conditions of release,

23   including a two week quarantine in the home because of potential exposure to the

24   Covid-19 virus at the jail.

25          The government was given two opportunities to challenge the facts underlying the

26   release determination and to question the Third-Party Custodian or otherwise challenge

27   his integrity. It was afforded a full opportunity to argue its position, present additional

28   facts, or offer other conditions of release.

                                                  -3-
           Defendant’s Opposition to United States’ Application for Stay of Release Order Pending Appeal
1           Judge Newman, in making his determination, raised and appreciated the

2    significant concern that, if the defendant is convicted, the sentence for the crimes with

3    which she is charged, visa fraud and false statement concerning the same issue to the

4    FBI, will likely result in a guideline sentence of six months or less, yet while awaiting a

5    jury trial she may be incarcerated for more than a year. The government speculated

6    about the possibility of a longer guideline sentence but offered nothing concrete, nor did

7    it indicate that the government expected other charges might be filed. Such charges are

8    unlikely because the government has had sufficient time to review the materials seized

9    from the defendant and investigate her conduct. Judge Newman gave the government

10   another day to examine the proposed Third-Party Custodian, present additional

11   evidence or otherwise challenge the defendant’s release from detention, but the

12   government presented nothing further at the second hearing.

13          The government now offers no new facts, but cites two District Court decisions

14   from other districts in support of its stay request. However, both are clearly

15   distinguishable and do not support its request for a stay. In United States v. Huckabay,

16   the court considered a motion for revocation and ultimately ruled in favor of detention in

17   a case involving a cocaine distribution conspiracy, a crime subject to the statutory

18   presumption that “no condition or combination of conditions will reasonably assure the

19   appearance of the person as required and the safety of the community… .” United

20   States v. Huckabay, 707 F. Supp. 35, 38 (DC ME 1989); 18 USC §3142(e)-(f).

21          Similarly, in United States v. Geerts, in the context of a motion to revoke, the

22   defendant was charged with a scheme involving falsifying customs import documents,

23   for which the potential punishment included a sentence of imprisonment for 50 years.

24   United States v. Geerts, 629 F. Supp. 830, 831 (ED PA 1985). The defendant, from The

25   Netherlands, lacked a surety, had no security for a bond and did not have a Third-Party

26   Custodian. Id. at 831-832.

27          The facts underlying Magistrate Judge Newman’s determination, individualized as

28   it must be, stand in sharp contrast to those cases. Judge Newman carefully considered

                                                  -4-
           Defendant’s Opposition to United States’ Application for Stay of Release Order Pending Appeal
1    the evidence and arguments, himself tested the willingness of the Third-Party Custodian

2    to serve in that capacity and his understanding of the risk he was taking as a surety, and

3    then fashioned an extensive combination of conditions which will assure the defendant’s

4    presence at all further proceedings in the case.

5                                            III.    Conclusion

6           Under circumstances where the government has not offered proof or even

7    argument that the defendant will flee or that she even has the means or the ability to do

8    so, the denial of a stay of the release order will not prejudice its position. Moreover, if

9    the government were to find substantial new evidence of flight risk, and none exists, it

10   may of course seek to have release revoked.

11          The stay should be denied, and the defendant should be released.

12   Dated: September 2, 2020                       SEGAL & ASSOCIATES, PC
13

14
                                                    By:    /s/ Malcolm Segal______________
15                                                         MALCOLM SEGAL
                                                           EMILY E. DORINGER
16                                                         Counsel for Defendant
17
                                                    LAW OFFICE of THOMAS A. JOHNSON
18

19

20                                                  By:   /s/ Thomas A. Johnson__________
21                                                         THOMAS A. JOHNSON
                                                           Counsel for Defendant
22

23

24

25

26

27

28
                                                    -5-
           Defendant’s Opposition to United States’ Application for Stay of Release Order Pending Appeal
